Exhibit 10.1

 

 

SUPERIOR ESSEX COMMUNICATIONS LP
(as successor by conversion to
Superior Essex Communications LLC)
and
ESSEX GROUP, INC.,

as Issuers,

THE GUARANTORS LISTED HEREIN

and

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

as Trustee



--------------------------------------------------------------------------------

 

THIRD SUPPLEMENTAL INDENTURE

Dated as of September 12, 2005

Supplementing the Trust Indenture Dated as of April 14, 2004

 

 

--------------------------------------------------------------------------------


 

THIS THIRD SUPPLEMENTAL INDENTURE (the “Supplemental Indenture”) is dated as of
September 12, 2005, and is by and among SUPERIOR ESSEX COMMUNICATIONS LP (as
successor by conversion to Superior Essex Communications LLC) and ESSEX GROUP,
INC. (the “Issuers”), the guarantors listed on the signature page hereto (the
“Subsidiary Guarantors”), and THE BANK OF NEW YORK TRUST COMPANY, N.A. (the
“Trustee”), as Trustee under the Indenture, dated as of April 14, 2004 (the
“Original Indenture”), which Original Indenture was executed and delivered by
the Issuers to the Trustee to secure the payment of the Issuers’ 9% Senior Notes
due 2012 (the “Notes”) issued under and in accordance with the provisions of the
Original Indenture.

 

RECITALS

 

WHEREAS, the Issuers and Subsidiary Guarantors have heretofore executed and
delivered to the Trustee the Original Indenture (together with the First
Supplemental Indenture dated as of June 17, 2004, the Second Supplemental
Indenture dated as of August 1, 2005 and this Supplemental Indenture, the
“Indenture”), providing for the issuance of the Notes;

 

WHEREAS, the Issuers desire to amend certain provisions of the Indenture as
hereinafter set forth;

 

WHEREAS, Section 9.2 of the Indenture provides that the Issuers and the Trustee
may enter into a Supplemental Indenture with the written consent of the holders
of a majority in aggregate principal amount of the outstanding Notes affected by
such Supplemental Indenture;

 

WHEREAS, the Holders (as defined in the Indenture) of at least a majority of the
outstanding aggregate principal amount of the Notes have consented to the
amendments and waivers contained in this Supplemental Indenture; and

 

WHEREAS, all things necessary to make this Supplemental Indenture a valid,
binding and legal agreement of the Issuers and the Trustee and a valid amendment
of and supplement to the Indenture have been done and the execution and delivery
of this Supplemental Indenture have in all respects been duly authorized by the
Issuers and the Subsidiary Guarantors.

 

NOW, THEREFORE,  for and in consideration of the premises, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Issuers, the Subsidiary Guarantors and the Trustee hereby
agree, as follows:

 

ARTICLE I
DEFINITIONS

 

Definitions.

 

For all purposes of this Supplemental Indenture, except as otherwise stated
herein, capitalized terms used herein but not otherwise defined in this
Supplemental Indenture shall have the respective meanings assigned to them in
the Indenture.  Each reference to “herein”, “hereof” and other words of similar
import contained in the Indenture shall, after this Supplemental Indenture
becomes effective, refer to the Indenture as supplemented hereby.

 

--------------------------------------------------------------------------------


 

ARTICLE II
AMENDMENTS

 

Amendment of Section 1.1 of the Indenture.

 

The following terms are hereby added to Section 1.1 of the Indenture in
alphabetical order within such Section 1.1:

 

“European Joint Venture” means the joint venture entity and its Subsidiaries
formed by Holdings and Nexans pursuant to the JV Agreement.

 

“JV Agreement” means that Contribution and Formation Agreement, dated as of
July 27, 2005 by and between Holdings, Essex Group, Inc. and Nexans, as amended,
modified, or supplemented, from time to time.

 

“JV Contributions and Payments” means the (a) contributions by the Issuers to SE
Holding and thereafter by SE Holding to the European Joint Venture pursuant to
the JV Agreement of net cash of approximately €14.8 million (comprised of cash
contributions of approximately €23.8 million followed by repayment of
outstanding debt by the European Joint Venture to Essex Group, Inc. of
approximately €9.0 million) and all of the outstanding equity interests of Essex
International Ltd. and the related pension scheme, (b) forgiveness of remaining
indebtedness of Essex International Ltd. to the Issuers, Holdings or any of
their Affiliates and (c) additional payments to Nexans under the JV Agreement of
purchase price adjustments and contingent purchase price due under the JV
Agreement in an amount not to exceed €7.2 million.

 

“Nexans” means Nexans, a French société anonyme.

 

 “SE Holding” means S.E. Holding, C.V., a Restricted Subsidiary of the Issuers,
or any other entity formed by Holdings or the Issuers to engage in the
transactions required by the JV Agreement.

 

The definition of “Permitted Investments” in Section 1.1 of the Indenture is
hereby modified by removing the “and” at the end of (14), replacing the “.” at
the end of (15) with “; and” and by inserting the following:

 

(16)         the JV Contributions and Payments, including net cash contributions
and payments in an amount not to exceed €22.0 million.

 

The definition of “Unrestricted Subsidiary” in Section 1.1 of the Indenture is
hereby modified by adding the following sentence as the last sentence thereof:

 

In addition to the foregoing, the European Joint Venture shall be deemed an
Unrestricted Subsidiary hereunder, upon completion of the initial contributions
by SE Holding in connection with the European Joint Venture’s formation.

 

2

--------------------------------------------------------------------------------


 

Amendment of Section 4.11(b)  of the Indenture.  Section 4.11(b)  of the
Indenture is hereby modified by removing the “and” at the end of (10), replacing
the “.” at the end of (11) with “; and” and by inserting the following:

 

(12)         intellectual property and technology licensing arrangements related
to the business of the European Joint Venture entered into by Holdings, the
Issuers or any of their Restricted Subsidiaries with the European Joint Venture.

 

ARTICLE III
MISCELLANEOUS

 

Effectiveness; Termination.

 

The effectiveness of the amendments to the Indenture set forth in Article II of
this Supplemental Indenture are conditioned upon the execution and delivery of
this Supplemental Indenture by the Issuers, the Subsidiary Guarantors and the
Trustee and upon the occurrence of the closing under the JV Agreement.  If the
transactions contemplated by the JV Agreement do not close on or before
December 31, 2005, this Supplemental Indenture shall be of no force or effect.

 

Confirmation of Indenture.

 

As amended and modified by this Supplemental Indenture, the Indenture is in all
respects ratified and confirmed and the Indenture and this Supplemental
Indenture shall be read, taken and construed as one and the same instrument.

 

Governing Law.

 

This Supplemental Indenture shall be deemed to be a contract made under the laws
of the State of New York, and for all purposes shall be construed in accordance
with the laws of said State without giving effect to the principles of conflict
of laws thereof.

 

Counterparts.

 

This Supplemental Indenture may be executed in any number of counterparts, each
of which so executed shall be an original, but counterparts shall together
constitute but one instrument.

 

Successors and Assigns

 

All covenants and agreements in this Supplemental Indenture by the Issuers shall
bind their successors and assigns, whether so expressed or not.

 

Conflicts

 

In the event of a conflict between the terms and conditions of the Original
Indenture and the terms and conditions of this Supplemental Indenture, the terms
and conditions of this Supplemental Indenture shall prevail.

 

3

--------------------------------------------------------------------------------


 

Trustee

 

The Trustee makes no representations as to the validity of sufficiency of this
Supplemental Indenture.  The recitals and statements herein are deemed to be
those of the Issuers and Subsidiary Guarantors and not of the Trustee.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed all as of the day and year first above written.

 

 

SUPERIOR ESSEX COMMUNICATIONS LP

 

 

 

 

BY: SE COMMUNICATIONS GP INC.

 

 

 

 

 

 

 

 

By:

     /s/ David S. Aldridge

 

 

David S. Aldridge

 

 

EVP and Chief Financial Officer

 

 

 

 

 

 

 

ESSEX GROUP, INC.

 

 

 

 

 

 

 

 

By:

     /s/ David S. Aldridge

 

 

David S. Aldridge

 

 

VP and Treasurer

 

 

 

 

 

 

 

THE GUARANTORS:

 

 

 

 

SUPERIOR ESSEX INC.

 

SUPERIOR ESSEX HOLDING CORP.

 

ESSEX INTERNATIONAL, INC.

 

ESSEX GROUP, INC. (DE)

 

ESSEX CANADA, INC.

 

ESSEX GROUP MEXICO, INC.

 

ESSEX TECHNOLOGY, INC.

 

ESSEX WIRE CORPORATION

 

ESSEX MEXICO HOLDINGS, L.L.C.

 

SUPERIOR CHINA MAGNET WIRE GP INC.

 

 

 

 

 

 

By:

     /s/ David S. Aldridge

 

 

David S. Aldridge

 

 

VP and Chief Financial Officer (EVP and
Chief Financial Officer of Superior Essex
Inc. and Superior China Magnet Wire GP
Inc.)

 

5

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK TRUST COMPANY,
N.A.

 

 

 

 

 

 

 

By:

     /s/ Stefan Victory

 

 

Name: Stefan Victory

 

 

Title: Vice President

 

6

--------------------------------------------------------------------------------